Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.1 Page 1 of 18



            UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION
JASON JAMES SWINNEY,

            PLAINTIFF

    -vs-                                        Case No.
                                                HON.


COUNTY OF ALLEGAN,
a municipal corporation,
CITY OF PLAINWELL,
a municipal corporation,
And CITY OF OTSEGO,
a municipal corporation,
ALLEGAN COUNTY SHERIFF’S DEPUTY W. GREENE,
PLAINWELL DEPARTMENT OF PUBLIC SAFETY
OFFICER ERIC LUTHY,
OTSEGO POLICE DEPARTMENT OFFICER GUDITH,
Individually, and in their official capacities,
Jointly and Severally,


            Defendants                    JURY TRIAL DEMANDED


MARCEL S. BENAVIDES, P 69562
Attorney for PLAINTIFF
801 W. Eleven Mile Road, Ste. 130
Royal Oak, MI 48067
Tel: (248) 549-8555
Fax: (248) 256-1592
Email: benavideslaw@att.net




                                    1
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.2 Page 2 of 18



                  COMPLAINT AND JURY DEMAND

      There is no other civil action between these parties arising out
      of the same transaction or occurrence as alleged in this
      complaint pending in this court, nor has any such action been
      previously filed and dismissed or transferred after having been
      assigned to a judge.

      NOW COMES the PLAINTIFF, JASON JAMES SWINNEY, by

and through his attorney, MARCEL S. BENAVIDES, and for his complaint

individually against County of Allegan (“DEFENDANT COUNTY OF

ALLEGAN”), CITY of PLAINWELL (“DEFENDANT CITY OF

PLAINWELL”), and City of Otsego (“DEFENDANT CITY OF

OTSEGO”), Allegan County Sheriff’s Office Deputy W. GREENE

(“DEFENDANT        OFFICER      GREENE”),       Plainwell   Public       Safety

Department Officer ERIC LUTHY (“DEFENDANT OFFICER LUTHY”),

and Otsego Police Department Officer GUDITH (“DEFENDANT OFFICER

GUDITH”), all law enforcement officers collectively referred to as

(“DEFENDANT OFFICERS”), and state as follows:

                       JURISDICTION & VENUE

      1.    This action is brought pursuant to 42 U.S.C. § 1983 to redress

the deprivation under color of law of PLAINTIFF’s rights as secured by the

United States Constitution.




                                     2
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.3 Page 3 of 18



      2.     This Court has jurisdiction of the action pursuant to 28 U.S.C.

§§ 1331, 1343, and 1367.

      3.     Venue is proper under 28 U.S.C. § 1391 (b) as the events giving

rise to the claims asserted in this complaint occurred within this District.

                                      PARTIES

      4.     PLAINTIFF is a resident of the County of Allegan, State of

Michigan.

      5.     DEFENDANT OFFICER GREENE was at all relevant times, a

police officer, and/or agent, and/or employed by DEFENDANT COUNTY

OF ALLEGAN, acting under color of law and within the scope of his

employment.

      6.     DEFENDANT OFFICER LUTHY was at all relevant times, a

police officer, and/or agent, and/or employed by DEFENDANT CITY OF

PLAINWELL, acting under color of law and within the scope of his

employment.

      7.     DEFENDANT OFFICER GUDITH was at all relevant times, a

police officer, and/or agent, and/or employed by DEFENDANT CITY OF

OTSEGO, acting under color of law and within the scope of his

employment.




                                       3
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.4 Page 4 of 18



      8.    That DEFENDANT COUNTY OF ALLEGAN is a municipal

corporation located in the County of Allegan, State of Michigan.

      9.    That DEFENDANT CITY OF PLAINWELL is a municipal

corporation located in the County of Allegan, State of Michigan.

      10.   That DEFENDANT CITY OF OTSEGO is a municipal

corporation located in the County of Allegan, State of Michigan.

      11.   That DEFENDANT COUNTY OF ALLEGAN, DEFENDANT

CITY OF PLAINWELL, and DEFENDANT CITY OF OTSEGO are liable

under state and/or federal law for all injuries proximately caused by the

intentional, willful and wanton, reckless, deliberately indifferent, grossly

negligent and/or negligent acts and/or omissions committed pursuant to

customs, policies, usage and/or practices which deprive citizens of their

rights, privileges and/or immunities secured by the Constitutions and laws of

the United States and/or of the State of Michigan.


                                  FACTS


      12.   On or about June 7, 2018 around the time of midnight, Jason

James Swinney was stopped in the Pine Crest Mobile Villa in Plainwell,

Michigan by DEFENDANT OFFICER LUTHY.




                                      4
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.5 Page 5 of 18



      13.    PLAINTIFF was riding his bike when DEFENDANT

OFFICER LUTHY, who was on foot, shouted to the PLAINTIFF, “Hey,

come here!” PLAINTIFF complied with this demand.

      14.    PLAINTIFF questioned DEFENDANT OFFICER LUTHY as

to why he was being detained as he did nothing wrong or against the law.

      15.    During this conversation, DEFENDANT OFFICER GUDITH

rode his bike up to PLAINTIFF and joined the conversation.

      16.    At some point, DEFENDANT OFFICER LUTHY and

DEFENDANT OFFICER GUDITH told PLAINTIFF he was being

investigated for an assault that occurred across from where PLAINTIFF and

DEFENDANT OFFICERS were speaking.

      17.    PLAINTIFF stated that the DEFENDANT OFFICER LUTHY

and DEFENDANT OFFICER GUDITH had the wrong person, as

DEFENDANT OFFICER GUDITH had observed PLAINTIFF coming out

of a different home on a separate street before the conversation.

      18.    DEFENDANT OFFICER GREENE then pulled up in his police

vehicle. PLAINTIFF again repeated that he had not committed any crime

and asked again whether he was being detained. PLAINTIFF was then

informed that he was being stopped because he was breaking the law by

riding his bicycle without any reflective lights.



                                       5
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.6 Page 6 of 18



      19.     PLAINTIFF stated that he would like to speak to a sheriff

because he felt as if his rights were being violated. DEFENDANT OFFICER

GREENE stated that he was a sheriff and then PLAINTIFF stated he wanted

to speak to DEFENDANT OFFICER GREENE’S supervisor.

      20.     As this point, the DEFENDANT OFFICERS’ frustration and

anger grew due to PLAINTIFF’S questioning about his unlawful

detainment.

      21.     DEFENDANT      OFFICER      LUTHY     and    DEFENDANT

OFFICER GUDITH each grabbed one of PLAINTIFF’S arms, and violently

torqued them behind PLAINTIFF. PLAINTIFF yelled in pain and yelled for

help when this happened.

      22.     DEFENDANT      OFFICER      LUTHY     and    DEFENDANT

OFFICER GUDITH forcefully shoved the PLAINTIFF over and

aggressively thrust his arms up into the air. PLAINTIFF told DEFENDANT

OFFICERS they were hurting him and he continued to yell for help.

      23.     DEFENDANT OFFICERS told PLAINTIFF to “Shut up.”

When PLAINTIFF continued to yell for help and that he was in pain,

DEFENDANT OFFICER GREENE shouted, “I said shut the fuck up.”

      24.     At this point, DEFENDANT OFFICER GREENE drew his arm

back and forcefully struck the back of PLAINTIFF’S right upper-arm with



                                    6
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.7 Page 7 of 18



his   own   forearm     while   DEFENDANT     OFFICER     LUTHY      and

DEFENDANT OFFICER GUDITH were still holding PLAINTIFF’S arms.

During the use of the excessive and unnecessary violent force,

DEFENDANT OFFICER GREENE gratuitously hammered PLAINTIFF’s

right upper arm and elbow with the blow.

      25.   This caused PLAINTIFF’S arm to bend in an unnatural way

and a loud crack was heard as PLAINTIFF’S right arm fractured and broke

above his elbow.

      26.   DEFENDANT OFFICERS let go of PLAINTIFF as they heard

the snap of bone. PLAINTIFF fell to the ground and cried out in pain.

PLAINTIFF’S arm was bending at a completely irregular angle as he was

laying on the ground.

      27.   DEFENDANT OFFICER GREENE then sat down on top of

PLAINTIFF and forcefully grabbed PLAINTIFF’S broken arm in an attempt

to handcuff him. PLAINTIFF screamed continuously because of the extreme

pain he felt. DEFENDANT OFFICER GREENE continued to twist

PLAINTIFF’S broken arm sadistically, as he contorted PLAINTIFF’S

broken arm. DEFENDANT OFFICER GREENE eventually handcuffed

PLAINTIFF’S left arm to his belt loop.




                                    7
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.8 Page 8 of 18



       28.   DEFENDANT        OFFICER      GREENE       then   sneered    at

PLAINTIFF that he should drink more milk.

       29.   At this time, DEFENDANT OFFICERS walked away from

PLAINTIFF and were conversing quietly. PLAINTIFF could not hear what

was being said but shortly thereafter, PLAINTIFF heard DEFENDANT

OFFICERS call for an ambulance.

       30.   Due to the unlawful beating by DEFENDANT OFFICERS,

PLAINTIFF experienced significant pain and injury to his body including

but not limited to his right arm which ultimately required surgery to have

numerous screws, metal plates, a metal bracket, and a pin placed into his

arm.

       31.   PLAINTIFF’s humerus bone was broken, and he sustained

severe damage in his upper arm and elbow from the DEFENDANT

OFFICERS’ unnecessary use of force. Since the unlawful beating,

PLAINTIFF has experienced great pain and permanent disfiguration to his

arm as a result of the major surgery he underwent from the unlawful beating.

       32.   During the course of all of PLAINTIFF’S interactions with

DEFENDANT OFFICERS, PLAINTIFF was not resisting, opposing or

committing any type of assault and/or battery upon DEFENDANT

OFFICERS.



                                     8
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.9 Page 9 of 18



      33.    At no point did PLAINTIFF assault, batter, resist, oppose, or

not follow any command of any law enforcement officer.

      34.    DEFENDANT          OFFICERS       used    excessive   force   on

PLAINTIFF.

      35.    PLAINTIFF suffered and continues to suffer severe physical

pain and mental distress from the physical trauma due to the excessive force.


                     COUNT I: §1983 EXCESSIVE FORCE


      36.    PLAINTIFF hereby realleges and incorporates by reference all

of the above stated paragraphs as if fully restated here.

      37.    As more fully described in the preceding paragraphs, the

intentional conduct of DEFENDANT OFFICERS was objectively

unreasonable and constituted excessive force in violation of the Fourth

Amendment to the United States Constitution.

      38.    Upon information and belief, DEFENDANT OFFICERS were

aware of the misconduct of their fellow officer(s) with respect to

PLAINTIFF, had a reasonable opportunity to intervene to prevent it, but

failed to do so.

      39.    DEFENDANT OFFICER LUTHY had a duty to intervene

when witnessing PLAINTIFF being unlawfully assaulted by DEFENDANT

OFFICER GREENE and GUDITH. DEFENDANT OFFICER LUTHY

                                       9
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.10 Page 10 of 18



 either partook in the unlawful assault and/or failed to intervene in order to

 protect Plaintiff from the violation of his civil rights.

         40.   DEFENDANT OFFICER GUDITH had a duty to intervene

 when witnessing Plaintiff being unlawfully assaulted by DEFENDANT

 OFFICER GREENE AND LUTHY. DEFENDANT OFFICER GUDITH

 either partook in the unlawful assault and/or failed to intervene in order to

 protect Plaintiff from the violation of his civil rights.

         41.   DEFENDANT OFFICER GREENE had a duty to intervene

 when witnessing Plaintiff being unlawfully assaulted by DEFENDANT

 OFFICER LUTHY AND GUDITH. DEFENDANT OFFICER GREENE

 either partook in the unlawful assault and/or failed to intervene in order to

 protect Plaintiff from the violation of his civil rights.

         42.   As a direct and proximate result of DEFENDANT OFFICER’S

 use of excessive force, PLAINTIFF suffered injuries and damages not

 limited to physical injuries about his body, as well as emotional injuries, all

 past, present and future as well as loss of enjoyment of life, humiliation,

 degradation as described in preceding paragraphs and which will be proven

 at trial.

         WHEREFORE, PLAINTIFF prays for judgment against Defendant in

 his individual capacity, in whatever amount the PLAINTIFF is found to be



                                         10
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.11 Page 11 of 18



 entitled, in excess of Seventy Five Thousand ($75,000.00) Dollars, per

 Defendant, and to award costs, interest, attorney fees, as well as substantial

 punitive and exemplary damages, together with such other relief that this

 Honorable Court deems just.


           COUNT II: STATE LAW ASSAULT AND BATTERY


       43.    PLAINTIFF re-alleges all of the preceding paragraphs and

 incorporates them into this count.

       44.    DEFENDANT OFFICERS, while acting within the scope of

 their employment, did threaten and/or cause PLAINTIFF to be threatened

 with involuntary, unnecessary, and excessive physical contact, namely the

 touching of PLAINTIFF and/or threatening of harm to PLAINTIFF as

 described above and said acts constituting assault and battery upon his

 person.

       45.    Said physical contact and/or threat of contact was unnecessary

 and excessive; furthermore, said physical contact on PLAINTIFF was

 without legal justification.

       46.    As a direct and proximate result of DEFENDANT OFFICERS’

 aforementioned assault and/or battery upon PLAINTIFF and/or the failure to

 stop the unnecessary threat and/or use of force, PLAINTIFF suffered pain

 and injuries not limited to emotional injuries, all past, present and future as

                                       11
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.12 Page 12 of 18



 well as loss of enjoyment of life, humiliation, degradation as described in

 preceding paragraphs and which will be proven at trial.


       WHEREFORE, PLAINTIFF prays for judgment against Defendants,

 and each of them, in their individual capacities, in whatever amount the

 PLAINTIFF is found to be entitled, in excess of Seventy Five Thousand

 ($75,000.00) Dollars, per Defendant, and to award costs, interest, attorney

 fees, as well as substantial punitive and exemplary damages, together with

 such other relief that this Honorable Court deems just.


     COUNT III: §1983 MUNICIPAL/SUPERVISORY LIABILITY


       47.    PLAINTIFF hereby alleges and incorporates by reference

 paragraphs as stated above as if fully restated here.

       48.    DEFENDANT COUNTY OF ALLEGAN, DEFENDANT

 CITY OF OTSEGO, and DEFENDANT CITY OF PLAINWELL acted

 recklessly and/or with deliberate indifference when it practiced and/or

 permitted customs, policies, and/or practices that resulted in Constitutional

 violations to PLAINTIFF.

       49.    These customs, policies, and/or practices included but were not

 limited to the following:




                                        12
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.13 Page 13 of 18



         a.   Failed to supervise officers to prevent violations of citizens’

 Constitutional rights;

         b.   Failed to adequately train and/or supervise officers regarding

 the proper use of force;

         c.   Failed to adequately train and/or supervise officers regarding

 legal search and/or seizures;

         d.   Failed to control and/or discipline officers known to harass,

 intimidate, and/or abuse citizens;

         e.   Failed to supervise, review, and/or discipline officers whom

 they knew or should have known were violating or were prone to violate

 citizens’ Constitutional rights, thereby permitting and/or encouraging

 officers to engage in such conduct;

         f.   Failed to require compliance of officers and/or employees with

 established policies and/or procedures and/or rules and discipline or

 reprimand officers who violate these established policies;

         g.   Failed to adequately train and/or supervise officers regarding

 providing proper medical care to protect detainees and/or arrestees.

         h.   Failed to adequately train and/or supervise officers in providing

 medical attention to pretrial detainees who suffer from a serious medical

 need.



                                       13
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.14 Page 14 of 18



        50.      PLAINTIFF’s injuries in this case were proximately caused by

 policies and practices of DEFENDANT COUNTY OF ALLEGAN,

 DEFENDANT CITY OF OTSEGO, and DEFENDANT CITY OF

 PLAINWELL, which by its deliberate indifference, allows its police officers

 to violate the constitutional rights of citizens without fear of any meaningful

 investigation or punishment. In this way, DEFENDANT COUNTY OF

 ALLEGAN, DEFENDANT CITY OF OTSEGO, and DEFENDANT CITY

 OF PLAINWELL violated PLAINTIFF’S rights since it created the

 opportunity for the individually named DEFENDANT OFFICERS to

 commit the foregoing constitutional violations.

        51.      The misconduct described in preceding paragraphs has become

 a widespread practice, and so well settled as to constitute de facto policy in

 the DEFENDANT COUNTY OF ALLEGAN’S, DEFENDANT CITY OF

 OTSEGO’S, and DEFENDANT CITY OF PLAINWELL’S police

 department. This policy was able to exist and thrive because governmental

 policymakers have exhibited deliberate indifference to the problem, thereby

 ratifying it.

        52.      The widespread practice described in preceding paragraphs was

 allowed to flourish because DEFENDANT COUNTY OF ALLEGAN,

 DEFENDANT CITY OF OTSEGO, and DEFENDANT CITY OF



                                        14
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.15 Page 15 of 18



 PLAINWELL and has declined to implement sufficient hiring, training

 and/or and legitimate and/or effective mechanisms for oversight and/or

 punishment of police officer misconduct.

       53.    The policies and practices of DEFENDANT COUNTY OF

 ALLEGAN, DEFENDANT CITY OF OTSEGO, and DEFENDANT CITY

 OF PLAINWELL directly and proximately led to the injuries PLAINTIFF

 suffered at the hands of DEFENDANT OFFICERS.

       54.    As a direct and proximate result of said Constitutional

 violations, PLAINTIFF suffered loss of freedom, mental anguish, pain and

 suffering, loss of enjoyment of life, humiliation, degradation and emotional

 injuries, all past, present and future.

       WHEREFORE,            PLAINTIFF          prays   for   judgment   against

 DEFENDANT COUNTY OF ALLEGAN, DEFENDANT CITY OF

 OTSEGO, and DEFENDANT CITY OF PLAINWELL in whatever amount

 the PLAINTIFF is found to be entitled, in excess of Seventy Five Thousand

 ($75,000.00) Dollars, and to award costs, interest, attorney fees, as well as

 substantial punitive and exemplary damages, together with such other relief

 that this Honorable Court deems just.




                                           15
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.16 Page 16 of 18




                                           Respectfully submitted,


                                           By:


                                           /s/ Marcel S. Benavides
                                           Marcel S. Benavides, P 69562
                                           801 W. Eleven Mile Rd., Ste.
                                           130
                                           Royal Oak, MI 48067
                                           248.549.8555
                                           benavideslaw@att.net

 Dated: December 18, 2019




                                    16
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.17 Page 17 of 18



             UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 JASON JAMES SWINNEY,

             PLAINTIFF

      -vs-                                       Case No.
                                                 HON.


 COUNTY OF ALLEGAN,
 a municipal corporation,
 CITY OF PLAINWELL,
 a municipal corporation,
 And CITY OF OTSEGO,
 a municipal corporation,
 ALLEGAN COUNTY SHERIFF’S DEPUTY W. GREENE,
 PLAINWELL DEPARTMENT OF PUBLIC SAFETY
 OFFICER ERIC LUTHY,
 OTSEGO POLICE DEPARTMENT OFFICER GUDITH,
 Individually, and in their official capacities,
 Jointly and Severally,


             Defendants                    JURY TRIAL DEMANDED


 MARCEL S. BENAVIDES, P 69562
 Attorney for PLAINTIFF
 801 W. Eleven Mile Road, Ste. 130
 Royal Oak, MI 48067
 Tel: (248) 549-8555
 Fax: (248) 256-1592
 Email: benavideslaw@att.net

              PLAINTIFF DEMANDS A TRIAL BY JURY

       NOW COMES the PLAINTIFF, JASON JAMES SWINNEY, by and



                                    17
Case 1:19-cv-01066-JTN-SJB ECF No. 1 filed 12/18/19 PageID.18 Page 18 of 18



 through his attorney, MARCEL S. BENAVIDES, and demands a trial by

 jury in this matter.




                                           Respectfully submitted,


                                           By:


                                           /s/ Marcel S. Benavides
                                           Marcel S. Benavides, P 69562
                                           801 W. Eleven Mile Rd., Ste.
                                           130
                                           Royal Oak, MI 48067
                                           248.549.8555
                                           benavideslaw@att.net

 Dated: December 18, 2019




                                    18
